Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on [10/25/19] was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-28 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by CHATTERJEE; Debdeep et al. [US 20190149365 A1]. 

As per claim 1, CHATTERJEE teaches:
A method of wireless communications by a User Equipment (UE), (Abstract) comprising:
determining a beam to use for monitoring for a physical downlink control channel (PDCCH) transmission on a control resource set (CORESET) in a first downlink bandwidth part (BWP), wherein the first DL BWP lacks dedicated signaling of quasi co-location (QCL) information for the UE; (e.g. PDCCH; ¶ 222) and 
monitoring for the PDCCH on the CORESET in the first BWP using the determined beam. (e.g. CORESET; ¶ 223)

As per claim 2, CHATTERJEE teaches:
The method of claim 1, wherein the CORESET comprises an initial CORESET configured via a master information block (MIB). (e.g. MIB; ¶ 119)

As per claim 3, CHATTERJEE teaches:
The method of claim 1, wherein the determination is based on dedicated signaling of QCL information for a second downlink BWP. (e.g. QCL, BWP; ¶ 315)

As per claim 4, CHATTERJEE teaches:
The method of claim 3, wherein the second downlink BWP comprises a downlink with a lowest BWP identifier that has dedicated signaling of QCL information. (e.g. QCL, BWP; ¶ 315)

As per claim 5, CHATTERJEE teaches:
The method of claim 1, wherein the determination is based on broadcast signaling of QCL information provided via a PDCCH configuration system information block (SIB). (e.g. SIB; ¶ 119)

As per claim 6, CHATTERJEE teaches:
The method of claim 1, wherein the determination is based on QCL information provided in a CORESET information element (IE) for the CORESET. (e.g. QCL; ¶ 315)

As per claim 7, CHATTERJEE teaches:
The method of claim 1, wherein the determination is based on QCL information provided with a reconfiguration of the first downlink BWP as a UE-specific BWP. (e.g. QCL, BWP; ¶ 315)

As per claim 8, CHATTERJEE teaches:
The method of claim 1, wherein the determination is based on QCL information for the CORESET provided via a synchronization signal block (SSB) index in a media access control (MAC) control element (CE). (e.g. SSB; ¶ 119)

As per claim 9, CHATTERJEE teaches:
The method of claim 1, further comprising basing the determination on information obtained via a previous random access channel (RACH) procedure. (e.g. RACH; ¶ 195)

Claims 10-14 are the method claims corresponding to method claims 1-2, 5-6, 8 (which are directed to wireless communications by a network entity of the claim 1, rather than UE) respectively, and rejected under the same rational set forth in connection with the rejection of the above claims.

Claims 15-23 are the apparatus claims corresponding to method claims 1-9 respectively, and rejected under the same rational set forth in connection with the rejection of the above claims.

Claims 24-28 are the apparatus claims corresponding to method claims 10-14 respectively, and rejected under the same rational set forth in connection with the rejection of the above claims.

Conclusion 
The prior art made of record and not relied upon is considered relevant to applicant's specification: Hamidi-Sepehr, Fatemeh, Yongjun Kwak, and Debdeep Chatterjee. "5g nr pdcch: Design and performance." 2018 IEEE 5G World Forum (5GWF). IEEE, 2018: This paper analyzes physical downlink control channel (PDCCH) for 5G New Radio (NR) technology defined as part of Rel-15 3GPP physical layer specifications. The particular combination of design elements makes NR PDCCH unique compared to the PDCCH or EPDCCH designs in LTE. We focus on the physical aspects of NR PDCCH structure and provide an in-depth summary of the design considerations, analysis of novel search space (SS) design options to better balance the PDCCH blind decoding (BD) and channel estimation capabilities, and .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD RAMPURIA whose telephone number is (571)272-7870 and e-mail address is sharad.rampuria@uspto.gov.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SHARAD RAMPURIA/
     Primary Examiner
        Art Unit 2413